

Exhibit 10.1


KIMBALL INTERNATIONAL, INC.


PERFORMANCE UNIT AWARD AGREEMENT


THIS PERFORMANCE UNIT AWARD AGREEMENT (“Award Agreement”), dated the ____ day of
___________, 20__ (“Award Date”), is granted by KIMBALL INTERNATIONAL, INC., an
Indiana corporation, (“Company”), to _________________ (“Employee”) pursuant to
the terms of the Company’s Amended and Restated 2003 Stock Option and Incentive
Plan (“Plan”) and the Company’s Total Shareholder Return program.


WHEREAS, the Board of Directors and the Compensation and Governance Committee of
the Company (“Committee”) believe it to be in the best interests of the Company
and its share owners for its officers and other key employees to obtain or
increase their stock ownership interest in the Company in order that they will
thus have a greater incentive to work for and manage the Company's affairs in
such a way that its shares may become more valuable; thereby aligning the
personal interests of officers and key employees with those of the Company's
share owners; and


WHEREAS, the Employee is employed by the Company or one of its subsidiaries as
an officer or key employee;


NOW THEREFORE, in consideration of these premises and of services to be
performed by the Employee, the Company hereby grants this Performance Unit Award
to the Employee on the terms and conditions hereinafter expressed and subject to
the terms of the Plan.


1.
GRANT OF PERFORMANCE UNITS

The Company hereby grants to the Employee a total of _________ (__) Performance
Units under this Award Agreement, subject to the terms and conditions set forth
in this Award Agreement and the Plan (the “Award”). Each Performance Unit
represents the right to receive one (1) share (a “Share”) of Common Stock of the
Company, previously known as Class B shares (“Common Stock”), subject to the
eligibility, performance and other terms and conditions set forth in this Award
Agreement and the Plan. The number of Performance Units granted above will
function as a target (the “Target”), with the number of actual Performance
Units, if any, ultimately earned under this Award Agreement to be determined in
accordance with the terms of this Award Agreement and the Plan.


2.
PERFORMANCE CYCLE

For purposes of this Award, the “Performance Cycle” is the __-month period
commencing ____________ and ending _________.


3.
SATISFACTION OF PERFORMANCE-BASED CONDITIONS

Subject to the eligibility conditions described in Section 4 of this Award
Agreement, and the satisfaction of the performance conditions set forth in
Section 5 of this Award Agreement, the Company intends to award Shares hereunder
to the Employee at the end of the Performance Cycle. Except as set forth in
Section 4.C.(ii) and Section 7 of this Award Agreement, no Shares in settlement
of the Performance Units shall be issued to the Employee prior to the end of the
Performance Cycle.



--------------------------------------------------------------------------------






4.
ELIGIBILITY CONDITIONS

A.
If the Employee remains in Continuous Service through the last day of the
Performance Cycle, the Employee will be entitled to the number of Performance
Units, if any, determined to be earned by the Employee under the terms and
conditions of this Award Agreement and the Plan.

B.
If the Employee ceases Continuous Service before the end of the Performance
Cycle for any reason other than Disability, death or Retirement, the Employee
will forfeit all rights with respect to any Performance Units under this Award
Agreement.

C.
Disability, Death or Retirement.

(i)
If the Employee ceases Continuous Service before the end of the Performance
Cycle by reason of Disability or Retirement, the number of Performance Units to
which Employee may be entitled under this Award Agreement, if any, will be
determined as of the last day of the Performance Cycle, but shall be prorated to
reflect the portion of the Performance Cycle that the Employee worked prior to
such Disability or Retirement.

(a)
Continuous Service, Disability and Retirement are defined in the Plan.

(b)
To be considered a Retirement under this Award Agreement, the Employee must have
incurred a Separation of Service, as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). “Separation from Service” shall
mean a "separation from service" within the meaning of Code Section
409A(a)(2)(A)(i) and Treasury regulation section 1.409A-1(h) and shall mean with
respect to an Employee, the complete termination of the employment relationship
between the Employee and the Company and/or all affiliated employers within the
meaning of Code Section 414(b) or (c), for any reason other than death.

(ii)
If the Employee ceases Continuous Service before the end of the Performance
Cycle by reason of the Employee’s death, the Performance Cycle for purposes of
this Award Agreement shall be treated as ending on the date of the Employee’s
death. In the event of Employee’s death, the Performance Unit Payout shall be at
100% of Target and prorated for the modified Performance Cycle. Except as
provided below, the Shares corresponding to such earned Performance Units shall
be paid within thirty (30) days following the date of the Employee’s death.

D.
Notwithstanding anything to the contrary set forth in the Plan or this Award
Agreement, the Employee shall forfeit any Performance Units awarded hereunder in
the event that:

(i)
The Employee is discharged by the Company from his or her employment with the
Company for Cause. For purposes herein, “Cause” shall mean, with respect to
termination of the Employee’s employment with the Company, one or more of the
following occurrences: (1) Employee’s willful and continued failure to perform
substantially the duties of Employee’s position or to follow lawful instructions
of a senior executive or the Board of Directors, if such failure continues for a
period of five days after the Company delivers to Employee a written notice
identifying such failure; (2) Employee’s conviction of a felony or of another
crime that reflects adversely on the Company; or (3) Employee’s engaging in
fraudulent or dishonest


2

--------------------------------------------------------------------------------




conduct, gross misconduct that is injurious to the Company, or any misconduct
that involves moral turpitude; or
(ii)
The Employee breaches any of his or her employee and ancillary agreements,
including without limitation, any confidentiality or non-solicitation obligation
documented by agreement (collectively, “Employee Agreement”). In addition, for
purposes herein, an Employee shall be deemed to have breached an Employee
Agreement if the Employee seeks judicial intervention to limit or nullify the
terms of such agreement.

E.
In the event that Performance Units are earned by, and Shares are paid to, the
Employee under this Award Agreement and within twelve (12) months after the
payment of such Shares to the Employee, (a) the Company identifies facts that
result in, or, in the event of payment of such Shares as a result of Retirement
or Disability, would have resulted in, a termination for Cause, or (b) the
Employee breaches an Employee Agreement, then, in addition to the forfeiture
under Section 4.D. of this Award Agreement, the Employee agrees to repay the
value of such Shares received under this Award Agreement within thirty (30) days
of the date of written demand by the Company (“Clawback Amount”).



5.
PERFORMANCE CONDITIONS – DETERMINATION OF TOTAL NUMBER OF PERFORMANCE UNITS
EARNED AND VESTED

A.
Earned Performance Units will vest in full on the last day of the Performance
Cycle and will be paid in Shares as soon as administratively practicable after
the close of the Performance Cycle, but in no event more than 30 days following
the last day of the Performance Cycle.

B.
Subject to the eligibility conditions in Section 4 of this Award Agreement,
after completion of the Performance Cycle, the total number of Performance Units
determined to be earned and vested will be based entirely on the Company’s
Relative Total Shareholder Return (“Relative TSR”), as determined in this
Section 5.B., as of the last day of the Performance Cycle. For purposes of this
Award, Total Shareholder Return (“TSR”) shall be expressed as a compound annual
growth rate as calculated in the following example, with the ##-month period
representing the number of months of the award:

TSR =
(
Ending stock price + dividends paid
)
12
##
– 1
Beginning stock price
 

(i)
“Beginning Stock Price” shall mean the average closing price as reported on the
Nasdaq National Market (or such other principal exchange on which the Company’s
Common Stock is then listed for trading), of one (1) Share of the Company’s
Common Stock for the thirty (30) trading days immediately prior to the first day
of the Performance Cycle. Should Company enter into a stock split or reverse
stock split during the Performance Cycle, the Beginning Stock Price will be
equitably adjusted in the calculation to address this change in shares
outstanding.

(ii)
“Ending Stock Price” shall mean the average closing price as reported on the
Nasdaq National Market (or such other principal exchange on which the Company’s
Common Stock is then listed for trading) of one (1) Share of the Company’s
Common Stock for the last thirty (30) trading days of the Performance Cycle.


3

--------------------------------------------------------------------------------




(iii)
“Dividends Paid” shall include all dividends declared, with an ex-dividend date
within the Performance Cycle, if any, with respect to the Shares underlying the
Performance Units that are the subject of this Award Agreement.

(iv)
To determine Relative TSR, a peer group of companies approved by the Committee
will be used. The peer group shall consist of those companies set forth on
Exhibit 1 to this Award Agreement. If any company in the then-applicable peer
group declares bankruptcy, the company shall remain in the peer group. However,
if a company in the peer group undergoes a corporate transaction or other
reorganization, such as a spin, split, or delisting, that company shall be
removed from the beginning and ending calculations.

(v)
Each peer group company’s TSR expressed as a compound annual growth rate
(“CAGR”) will be determined at the end of the Performance Cycle. The 80th, 50th
and 30th percentile TSRs of the peer group will then be computed to determine
the Performance Unit Payout as a Percent of Target in accordance with the
following chart. The TSR for companies included in the peer group shall be
calculated using the same formula as for the Company, but using each peer group
company’s own stock price and dividends.

Relative TSR
Performance Unit Payout as a Percent of Target
80th Percentile and above
200%
50th Percentile
100%
30th Percentile
50%
Less than 30th Percentile
0%



For any Relative TSR between the 80th and 50th percentiles, or between the 50th
and 30th percentiles, the payout percentage of the Target shall be interpolated.
Notwithstanding any other provision of this Award Agreement and in accordance
with the terms of the Plan, the maximum aggregate payout under this Award
Agreement shall not exceed 200% of the Target.


Example: An Employee is granted a target of 10 Performance Units for a
Performance Cycle. If the Company’s Relative TSR for the Performance Cycle
positions the Company at the 65th Percentile of the peer group, the Employee
would be entitled to receive 15 Shares (based on interpolating from the chart to
a 150% Award payout).


Notwithstanding the provisions and chart above for determination of the
Performance Unit payout percentage, if the Company’s TSR for the Performance
Cycle is less than zero, the payout as a percentage of the Target shall not
exceed 100%.


6.
SETTLEMENT OF THE AWARD AND DELIVERY OF SHARES

The number of earned Performance Units shall be determined by multiplying the
number of Performance Units granted in Section 1 of this Award Agreement by the
applicable percentage from the chart in Section 5 of this Award Agreement
corresponding to the Company’s Relative TSR for the Performance Cycle. Earned
Performance Units shall be paid in Shares, as soon as administratively
practicable following the close of the applicable Performance Cycle, but in no
event more than 30 days following the last day of the

4

--------------------------------------------------------------------------------




Performance Cycle. In determining the number of Shares to be paid to the
Employee, the Shares will be rounded down to the number of full shares,
excluding any fractional shares.


7.
CHANGE IN CONTROL

Notwithstanding the foregoing provisions of this Award Agreement, in the event
of a Change in Control during the Performance Cycle, the Performance Cycle for
purposes of this Award Agreement shall be treated as ending on the earlier of
the last date of the original Performance Cycle in Section 2 of this Award
Agreement or the effective date of the Change in Control. In the event of a
Change in Control, the Performance Unit Payout shall be at 100% of Target and
prorated for the modified Performance Cycle. Except as provided below, the
Shares corresponding to such earned Performance Units shall be paid within
thirty (30) days following the effective date of the Change in Control.


For purposes herein, “Change in Control” means the consummation of any of the
following that is not an Excluded Transaction: (i) the acquisition, by any one
person or more than one person acting as a Group, of Majority Ownership of a
Relevant Company through merger, consolidation, or stock transfer; (ii) the
acquisition during any 12-month period, by any one person or more than one
person acting as a Group, of ownership interests in a Relevant Company
possessing 35 percent or more of the total voting power of all ownership
interests in the Relevant Company; (iii) the acquisition of ownership during any
12-month period, by any one person or more than one person acting as a Group, of
40 percent or more of the total gross fair market value of the assets of a
Relevant Company; or (iv) the replacement of a majority of members of the Board
of Directors during any 12-month period, by members whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of the appointment or election. For purposes of this
definition: "Relevant Company" means, with respect to Employee, Kimball
International, Inc., any Affiliate that employs Employee, any entity that has
Majority Ownership of either Kimball International, Inc. or that Affiliate, or
any entity in an uninterrupted chain of Majority Ownership culminating in the
ownership of Kimball International, Inc. or that Affiliate; "Excluded
Transaction" means any occurrence that does not constitute a change in the
ownership or effective control, or in the ownership of a substantial portion of
the assets of, a Relevant Company within the meaning of Code Section
409A(a)(2)(A)(v) and its interpretive regulations; "Majority Ownership" of an
entity means ownership interests representing more than fifty percent (50%) of
the total fair market value or of the total voting power of all ownership
interests in the entity; "Group" has the meaning provided in Code Section 409A
and its interpretive regulations with respect to changes in ownership, effective
control, and ownership of assets; and an individual who owns a vested option to
purchase either stock or another ownership interest is deemed to own that stock
or other ownership interest.


8.
SHARE CHANGES

If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of shares subject to the Award Agreement hereunder
shall be changed in proportion to the change in issued shares. If during the
term of this Award Agreement the Common Stock of the Company shall be changed
into another kind of securities of the Company or into cash, securities or
evidences of indebtedness of another corporation, other property or any
combination thereof, whether as a result of reorganization, sale, merger,
consolidation, or other similar transaction, the Company shall cause adequate
provision to be made whereby the Recipient shall thereafter be entitled to
receive upon expiration of the Award Agreement, the cash, securities, evidences
of indebtedness, other property or any combination thereof, the Recipient would
have been entitled to receive for Common Stock acquired through this Award
Agreement immediately prior to the effective date of such transaction. If
appropriate, the number of shares of this

5

--------------------------------------------------------------------------------




Award Agreement following such reorganization, sale, merger, consolidation or
other similar transaction may be adjusted, in each case in such equitable manner
as the Committee may select.


9.
TRANSFER

Neither this Award nor any right or interest of the Employee in any Award under
the Plan may be assigned, encumbered or transferred otherwise than by will or
the laws of descent and distribution.


10.
VOTING RIGHTS AND DIVIDENDS

The Employee will not have any voting rights with respect to the Performance
Units and shall not be entitled to receive any Dividends Paid or dividends
declared with respect to the Performance Units subject to this Award Agreement.
The Employee will obtain voting rights and become entitled to receive any
dividends only after any earned Shares are transferred to the Employee.


11.
TAXES AND WITHHOLDING

Payment of the Award under this Award Agreement, under current applicable laws,
will result in various federal and/or state taxes becoming due, including, but
not limited to, income and social security. The Employee is responsible for the
timely payment of these taxes, and provision will be made by the Company to
satisfy these obligations by withholding of Shares equal in value to the minimum
amount of federal, state and local taxes required by the taxing authorities. The
value of the Shares withheld will be determined by using the appropriate method
under applicable tax regulations.


12.
ADMINISTRATION

This Award Agreement and your rights under it are subject to all terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. The parties acknowledge that the Committee or its designee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, in its
sole discretion, all of which shall be binding on the Employee.


13.
AMENDMENT

In the event any new modifications or changes are made to existing laws that
render any or all of this Award Agreement illegal or unenforceable, this Award
Agreement may be amended to the extent necessary in order to carry out the
intention of the Award to the Employee. The Committee may amend this Award
Agreement in other respects, without the Employee’s consent, if the amendment
will not have an adverse effect on the Employee’s rights under this Agreement as
in effect immediately before the amendment.


14.
RESTRICTIONS ON SHARES

There will be no restrictions on the Shares of Common Stock paid to the Employee
under this Award Agreement.


15.
CODE SECTION 409A

A.
The parties intend that the payments and benefits under the Plan and this Award
Agreement comply with Code Section 409A, to the extent applicable, and
accordingly, to the maximum extent permitted, the Plan and this Award Agreement
shall be interpreted and administered to be in compliance therewith. Any
payments described in this Award


6

--------------------------------------------------------------------------------




Agreement or the Plan that are due within the “short-term deferral period” as
defined in Code Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise.
B.
Notwithstanding any provisions in the Plan to the contrary, to the extent that
the Company has any stock which is publicly traded on an established securities
market or otherwise, if the Employee is a Specified Employee and Separates from
Service, any payment of deferred compensation, within the meaning of Code
Section 409A, otherwise payable under this Award Agreement because of employment
termination will be suspended until, and will be paid to the Employee on, the
first day of the seventh month following the month in which Separation from
Service occurs. Payments delayed by the preceding sentence shall be accumulated
and paid on the earliest administratively feasible date permitted by such
sentence. “Specified Employee” shall mean an individual who, at the time of his
or her Separation from Service, is a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i) and Treasury regulation section 1.409A-1(i).



16.
PLAN CONTROLLING

The Award is subject to all of the terms and conditions of the Plan except to
the extent that those terms and conditions are supplemented or modified by this
Award Agreement, as authorized by the Plan. Capitalized terms used in this Award
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Plan. All determinations and interpretations of the Committee shall
be binding and conclusive upon the Employee and his or her legal
representatives.


17.
QUALIFICATION OF RIGHTS

Neither this Award Agreement nor the existence of the Award shall be construed
as giving the Employee any right (a) to be retained as an employee of the
Company; or (b) as a shareholder with respect to the shares of Common Stock
earned pursuant to the Award until the certificates for the Common Stock have
been issued and delivered to the Employee.


18.
GOVERNING LAW

This Award Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana.


19.
REPRESENTATIONS AND WARRANTIES

A.
The Employee represents and warrants that he or she has received and reviewed a
Plan Memorandum, which summarizes the provisions of the Plan.

B.
The Company makes no representations or warranties as to the tax consequences of
and benefits vested or payable under this Award, and in no event shall the
Company be responsible or liable for any taxes, penalties or interest assessed
against the Employee for any benefit or payment provided under this Award.

C.
The Employee represents and warrants his/her understanding that the grant of the
Performance Units by the Company is voluntary and does not create in the
Employee any contractual or other right to receive future grants of Performance
Units, or benefits in lieu of Performance Units in any circumstance. All
decisions with respect to any future awards will be made in the sole discretion
of the Company.


7

--------------------------------------------------------------------------------




20.
SUCCESSORS AND ASSIGNS

This Award Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties.


21.
WAIVER

The failure of a party to insist upon strict adherence to any term of this Award
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Award Agreement.


22.
TITLES

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Award Agreement.


IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Employee has agreed to the terms and conditions of this
Award Agreement, all as of the day and date first above written.
The Company
 
 
By:
 
 
[Name]
[Title]
Kimball International, Inc.
 
 



The undersigned employee has read, acknowledged and accepts the terms of the
Award, the Award Agreement, and the Plan.


 
Employee Signature














8

--------------------------------------------------------------------------------




Exhibit 1
Peer Group Companies







9